DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/473,872 filed on 9/13/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priorities based on a Provisional Application 63/165,538 filed on 3/24/2021, and a Provisional Application 63/078,295 filed on 9/14/2020.

Drawings
The Applicant’s drawings filed on 9/13/2021 are objected to because the “Base Three 320” including the “Table Three 322” in Figure 3 is not complied with the paragraphs [0063] and [0064] of the Applicant’s instant specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 12/16/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	As per claims 14 and 20 which are system claims. However, it is noted that the use of the term “system” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware (i.e., one or more processors) required for the claims to fall within the statutory category of a system.
	According to MPEP 2106, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101. As such, claims 15-19 are rejected as incorporating the deficiencies of claim 14 upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-20 recite different bases (i.e., first base, second base and third base) which render the claims indefinite because it is unclear as whether the “base” is referred to as a storage, a database, or a table. The claims provide no standard for measuring the scope of the “base”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Clarification is respectfully required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US No. 2016/0210202 A1), and further in view of Salmon et al. (US No. 2011/0004668 A1).

	As per claim 1, Sinha and Salmon et al. disclose A computer-implemented method for data synchronization, comprising:
	receiving, by a server, a request to synchronize data from a first base to a second base, the first base having data arranged in rows and columns, wherein the request identifies a set of data in the first base to synchronize to the second base; as (Sinha, see e.g., ¶ 0018: as partially synchronizing primary data files; and ¶ 0271; and Fig. 2: as identifying synchronization portions (214) (e.g., (214A) and (214B)) as subject portions of their respective parent files (212) to cross-synchronize); and (Salmon et al., see e.g., ¶¶ 0031 and 0045: as synchronization of data structures (200), (206) may each include a table).
	configuring, by the server, a periodic synchronization of the set of data from the first base to the second base; as (Sinha, see e.g., ¶ 0300; and Fig. 2: as an enhanced data agent (242A) periodically checks operating-system change log (302-1) for any changes logged in reference to one or more data blocks in a syne portion (214A); and (Salmon et al., see e.g., ¶¶ 0031 and 0045; and Figs. 2 and 4: as a present operation (406) may be repeated periodically and/or on-demand, so that a synchronization database server has up-to-date data changes from the on-demand database service).
	receiving, by the server, a change to the set of data in the first base; and as (Sinha, see e.g., ¶ 0005: as receiving, by an enhanced storage manager, notice that a synchronization portion of a primary data file has changed (e.g., a new transaction added to a particular section of a database, a change to a portion of source code, a change to a media file, etc.)).
	propagating, by the server as part of a next instance of the periodic synchronization, the change to the set of data in the first base to the second base, as (Sinha, see e.g., ¶ 0318: as propagating the change(s) in the source sync portion to all associated target sync portions).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the on-demand database service.

	As per claim 2, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, further comprising:
	receiving, by the server, a request to synchronize a second set of data from the second base to a third base, wherein the second set of data comprises at least a portion of the set of data; and configuring, by the server, a second periodic synchronization of the second set of data from the second base to the third base, as (Sinha, see e.g., ¶ 0289: as there may be a plurality of different groupings of associated sync portions that are to be kept mutually synchronized in system, such that each grouping may comprise sync portions that are distinct from those in other groupings).
	
	As per claim 3, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, wherein a period of the periodic synchronization is a length of time ranging from one second to one hour, as (Sinha, see e.g., ¶ 0213: as scheduling parameters may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions secondary copy or other information management operations will take place).
	
	As per claim 4, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, wherein the first base is at an external server, the method further comprising: identifying, by the server, the external server; fetching, by the server, a tabular data mapping for the external server; and synchronizing, by the server, data from the external server using the tabular data mapping, as (Sinha, see e.g., ¶ 0142: as the database may be migrated to or otherwise reside on a specialized database server (e.g., an SQL server) separate from a server that implements the other functions of the storage manager); and (Salmon et al., see e.g., ¶ 0038: as the first servers may communicate data to be synchronized to the appropriately allocated slave servers).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the other server.
	
	As per claim 5, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, further comprising: receiving, by the server, from a user associated with the second base, a new set of data to add to the second base; and adding, by the server, the new set of data to the second base, wherein the first base does not include the new set of data, as (Sinha, see e.g., ¶ 0277; and Fig. 2: as non-synchronization portions (213) (e.g., portion (213A) and portion (213B)) comprise data that is not synchronized by components).
	
	As per claim 6, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, further comprising:
	receiving, by the server, a request to synchronize a second set of data from a third base to the second base; and configuring, by the server, a second periodic synchronization of the second set of data from the third base to the second base, as (Sinha, see e.g., ¶ 0289: as there may be a plurality of different groupings of associated sync portions that are to be kept mutually synchronized in system, such that each grouping may comprise sync portions that are distinct from those in other groupings).

	As per claim 7, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 6, further comprising: setting, by the server, one of the first base and the third base as a primary source; and casting, by the server, a data type of a particular column in the second base that includes data from both the first base and the third base, as a data type of the primary source, as (Sinha, see e.g., ¶ 0005: as the enhanced storage manager may receive designations from users and/or administrators that identify which portions of which primary data files they wish the storage management system to keep synchronized on an ongoing basis).
	
	As per claim 8, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 7, further comprising: casting, by the server, a field configuration of the particular column in the second base as a field configuration of the primary source, as (Sinha, see e.g., ¶ 0005: as the enhanced storage manager may receive designations from users and/or administrators that identify which portions of which primary data files they wish the storage management system to keep synchronized on an ongoing basis).
	
	As per claim 9, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, wherein the first base is access-limited to a first set of users and the second base is access-limited to a second set of users comprising at least one user not in the first set of users, as (Sinha, see e.g., ¶ 0056; and Fig. 1D: as the client computing devices are associated with one or more users and/or corresponding user accounts, of employees or other individuals).
	
	As per claim 10, Salmon et al. discloses The computer-implemented method of claim 1, wherein configuring, by the server, the periodic synchronization of the set of data from the first base to the second base, comprises: receiving, by the server, a field mapping of fields in the first base to fields in the second base, wherein data in a field of the first base is periodically propagated to a mapped field in the second base, which is not explicitly disclosed by Sinha, as (Salmon et al., see e.g., ¶ 0060: as the method may rely on a mapping table which maps fields of the first server(s) with those of the on-demand database service; and any identified changes made to certain fields in the first server(s) may be propagated to the corresponding mapped fields of the on-demand database service).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the on-demand database service.
	
	As per claim 11, Salmon et al. discloses The computer-implemented method of claim 1, wherein configuring, by the server, the periodic synchronization of the set of data from the first base to the second base, comprises: determining, by the server, a field mapping of fields in the first base to fields in the second base, wherein data in a field of the first base is periodically propagated to a mapped field in the second base.
	
	As per claim 12, Salmon et al. discloses The computer-implemented method of claim 11, wherein determining the field mapping comprises: matching, by the server, a name of the field in the first base to a name of the mapped field in the second base, which is not explicitly disclosed by Sinha, as (Salmon et al., see e.g., ¶ 0060: as the method may rely on a mapping table which maps fields of the first server(s) with those of the on-demand database service; and any identified changes made to certain fields in the first server(s) may be propagated to the corresponding mapped fields of the on-demand database service).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the on-demand database service.
	
	As per claim 13, Sinha as modified by Salmon et al. discloses The computer-implemented method of claim 1, further comprising: receiving, by the server, a request to end periodic synchronization of the first base to the second base; and terminating, by the server, the periodic synchronization, wherein the second base retains its data as of a most recent instance of the periodic synchronization before the termination of the periodic synchronization, as (Sinha, see e.g., ¶ 0290: as presenting a user interface to console to enable administrators/users to select and associate sync portions that they wish to keep synchronized via partial-synchronization operations in system).
	
	As per claim 14, Sinha and Salmon et al. disclose A partially synchronized database system, as (Sinha, see e.g., ¶ 0018: as a system for partially synchronizing primary data files) comprising:
	a first base including data arranged into rows and columns, the first base configured to be access-limited to a first set of users; and a second base including a synchronized portion and an unsynchronized portion, the second base configured to be access limited to a second set of users that includes at least one user not in the first set of users, wherein the synchronized portion includes a view of the first base that is periodically synchronized from the first base, and the unsynchronized portion includes data provided by the second set of users, (Sinha, see e.g., ¶ 0056; and Fig. 1D: as client computing devices associated with one or more users and/or corresponding user accounts, of employees or other individuals; and ¶ 0270; and Fig. 2: as a primary data file (212A) comprising a non-synchronization portion (213A) and a synchronization portion (214A)); however, Sinha does not explicitly disclose a partially synchronized database system comprises a first base including data arranged into rows and columns, wherein a synchronized portion includes a view of the first base that is periodically synchronized from the first base, and an unsynchronized portion includes data provided by a second set of users.
	However, Sinha discloses partially synchronizing primary data files based on synchronizing selected portions thereof without regard to changes that may be occurring in other non-synchronized portions as (see e.g., ¶ 0004); and Salmon et al., discloses data structures (200), (206) may each include a table; and a present operation (406) may be repeated periodically and/or on-demand, so that a synchronization database server has up-to-date data changes from the on-demand database service as (see e.g., ¶¶ 0031 and 0045; and Figs. 2 and 4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the on-demand database service.
	
	As per claim 15, Sinha as modified by Salmon et al. discloses The partially synchronized database system of claim 14, wherein the second base further includes a second synchronized portion, the second synchronized portion including a view of a third base that is periodically synchronized from the third base, as (Sinha, see e.g., ¶ 0289: as there may be a plurality of different groupings of associated sync portions that are to be kept mutually synchronized in system, such that each grouping may comprise sync portions that are distinct from those. in other groupings).
	
	As per claim 16, Sinha as modified by Salmon et al. discloses The partially synchronized database system of claim 15, wherein the first base is a primary source and the third base is a secondary source, and the partially synchronized database system casts data of the view of the primary source to a data type of the view from the secondary source in the synchronized portion, as (Sinha, see e.g., ¶ 0005: as the enhanced storage manager may receive designations from users and/or administrators that identify which portions of which primary data files they wish the storage management system to keep synchronized on an ongoing basis).
	
	As per claim 17, Sinha as modified by Salmon et al. discloses The partially synchronized database system of claim 14, further comprising a third base including a second synchronized portion, wherein the second synchronized portion includes a view of the second base that includes data extracted from the first synchronized portion of the second base, as (Sinha, see e.g., ¶ 0289: as there may be a plurality of different groupings of associated sync portions that are to be kept mutually synchronized in system, such that each grouping may comprise sync portions that are distinct from those. in other groupings).
	As per claim 18, Sinha as modified by Salmon et al. discloses The partially synchronized database system of claim 14, wherein the view of the first base is extracted at a periodic interval with a time period ranging from one second to one hour, as (Sinha, see e.g., ¶ 0213: as scheduling parameters may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions secondary copy or other information management operations will take place).
	
	As per claim 19, Sinha and Salmon et al. disclose The partially synchronized database system of claim 14, wherein the first base is at an external server, and the synchronized database system uses a tabular data mapping corresponding to the external server to synchronize the view from the external server to the second base, as (Sinha, see e.g., ¶ 0142: as the database may be migrated to or otherwise reside on a specialized database server (e.g., an SQL server) separate from a server that implements the other functions of the storage manager); and (Salmon et al., see e.g., ¶ 0038: as the first servers may communicate data to be synchronized to the appropriately allocated slave servers).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the other server.
	
	As per claim 20, Sinha and Salmon et al. disclose A multisource partially synchronized database system, as (Sinha, see e.g., ¶ 0018: as system for partially synchronizing primary data files) comprising:
	a first base including data arranged into rows and columns, the first base configured to be access-limited to a first set of users; a second base including data arranged into rows and columns, the second base configured to be access-limited to a second set of users that includes at least one user not in the first set of users; and a third base including a synchronized portion and an unsynchronized portion, the third base configured to be access limited to a third set of users that includes at least one user not in the first set of users or the second set of users, wherein the synchronized portion includes a view of the first base that is periodically extracted from the first base and a view of the second base that is periodically extracted from the second base, wherein the first base is a primary source and the second base is a secondary source, data in the third base synchronized from the secondary source being cast to a data type specified by the primary source, and wherein the unsynchronized portion includes data provided by the third set of users, as (Sinha, see e.g., ¶ 0056; and Fig. 1D: as client computing devices associated with one or more users and/or corresponding user accounts, of employees or other individuals; ¶ 0270; and Fig. 2: as a primary data file (212A) comprising a non-synchronization portion (213A) and a synchronization portion (214A); and ¶ 0005: as an enhanced storage manager to receive designations from users and/or administrators that identify which portions of which primary data files they wish a storage management system to keep synchronized on an ongoing basis); however, Sinha does not explicitly disclose a multisource partially synchronized database system comprises: a first base including data arranged into rows and columns; and a second base including data arranged into rows and columns, wherein a synchronized portion includes a view of the first base that is periodically extracted from the first base and a view of the second base that is periodically extracted from the second base, and an unsynchronized portion includes data provided by a third set of users.
	However, Sinha discloses an enhanced data agent (242A) periodically checks operating-system change log (302-1) for any changes logged in reference to one or more data blocks in a sync portion (214A); and partially synchronizing primary data files based on synchronizing selected portions thereof without regard to changes that may be occurring in other non-synchronized portions as (see ¶¶ 0004 and 0300; and Fig. 2); and Salmon et al. discloses data structures (200), (206) may each include a table; and a present operation (406) may be repeated periodically and/or on-demand, so that a synchronization database server has up-to-date data changes from the on-demand database service as (see ¶¶ 0031 and 0045; and Figs. 2 and 4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the synchronizing a server and an on-demand database service as taught by Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique as teaching of Sinha with a reasonable expectation of success. The motivation for incorporating the synchronizing a server and an on-demand database service system of Salmon et al. into the partially synchronize primary data files based on synchronizing selected portions technique of Sinha would be to provide repeated periodically and/or on-demand, so that the synchronization database server has up-to-date data changes from the on-demand database service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/24/2022